Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 21, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
*810Claimant, an automobile technician, was laid off due to lack of work. Four days later, the employer contacted claimant and informed him that work was available because another technician had left. Claimant refused the work stating that he was not ready to come back. Based upon our review of the record, substantial evidence supports the Unemployment Insurance Appeal Board’s decision to disqualify claimant from receiving unemployment insurance benefits on the ground that he had refused an offer of suitable employment without good cause (see, Matter of Pigott [Met Constr. Corp.—Sweeney], 240 AD2d 836; Matter of Garth [Sweeney], 238 AD2d 662). Although claimant denied that the employer had offered to rehire him, this merely created a credibility issue for the Board to resolve (see, Matter of Pigott [Met Constr. Corp.—Sweeney], supra).
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.